
	

115 SRES 708 IS: Expressing the need for bold climate action in response to the release of the United Nations report entitled “Global Warming of 1.5 °C, an IPCC special report on the impacts of global warming of 1.5 °C above pre-industrial levels and related global greenhouse gas emission pathways, in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty” and the Fourth National Climate Assessment report entitled “Volume II: Impacts, Risks, and Adaptation in the United States” by the United States Global Change Research Program. 
U.S. Senate
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 708
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2018
			Mr. Merkley (for himself, Mr. Markey, Mr. Whitehouse, Mr. Van Hollen, Mr. Udall, Mr. Blumenthal, Mrs. Murray, Mr. Booker, Ms. Hirono, Ms. Smith, Ms. Klobuchar, Mr. Wyden, Ms. Baldwin, Mr. Schatz, Mrs. Feinstein, Mr. Cardin, Mr. Durbin, Mrs. Shaheen, Mr. Reed, Mrs. Gillibrand, Ms. Cantwell, Ms. Harris, Ms. Duckworth, Ms. Hassan, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Expressing the need for bold climate action in response to the release of the United Nations report
			 entitled Global Warming of 1.5 °C, an IPCC special report on the impacts of global warming of 1.5 °C above
			 pre-industrial levels and related global greenhouse gas emission pathways,
			 in the context of strengthening the global response to the threat of
			 climate change, sustainable development, and efforts to eradicate poverty and the Fourth National Climate Assessment report entitled Volume II: Impacts, Risks, and Adaptation in the United States by the United States Global Change Research Program. 
	
	
 Whereas, on October 8, 2018, the Intergovernmental Panel on Climate Change released a report entitled Global Warming of 1.5 °C, an IPCC special report on the impacts of global warming of 1.5 °C above pre-industrial levels and related global greenhouse gas emission pathways, in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty (referred to in this preamble as the IPCC report) in response to an invitation from the United Nations Framework Convention on Climate Change;
 Whereas the IPCC report was written by 91 authors and review editors from 40 countries, including the United States, and was reviewed by thousands of expert and government reviewers from around the world;
 Whereas, on November 23, 2018, the United States Global Change Research Program delivered its congressionally mandated Fourth Annual Climate Assessment report entitled Volume II: Impacts, Risks, and Adaptation in the United States (referred to in this preamble as the NCA report);
 Whereas the NCA report represents the findings of over 300 Federal and non-Federal experts and was reviewed by the 13 Federal agencies that comprise the United States Global Change Research Program;
 Whereas the IPCC report found that— (1)increases in global temperature above pre-industrial levels are overwhelmingly the result of anthropogenic sources of atmospheric carbon and other greenhouse gases;
 (2)the last 50-year period in the Northern Hemisphere had the warmest average temperature of any 50-year period in the last 500 years;
 (3)Earth is already experiencing the consequences of 1 degree Celsius warming above pre-industrial levels in the form of extreme weather, rising sea levels, longer and more severe droughts, diminishing Arctic sea ice, and diminished glacial and snow cover, among other impacts;
 (4)as the global temperature continues to rise, the impacts of a warming atmosphere increase in severity;
 (5)the difference between warming of 1.5 degrees Celsius and 2 degrees Celsius is substantial, and limiting warming to 1.5 degrees Celsius is affordable, feasible, and necessary to protect people from the worst impacts of climate change, including extreme heat, drought, floods, and increased poverty and instability;
 (6)compared to warming of 1.5 degrees Celsius, warming at or above 2 degrees Celsius could—
 (A)result in a global sea level rise of an additional 10 centimeters and substantially more summers without Arctic sea ice;
 (B)worsen impacts to terrestrial, freshwater, coastal, and marine ecosystems; and
 (C)increase the risk of species loss and extinctions; (7)warming at or above 2 degrees Celsius could also lead to—
 (A)a loss of greater than 99 percent of all coral reefs on Earth; and
 (B)mass migration from regions most affected by atmospheric changes;
 (8)at a rise in temperature of 1.5 degrees Celsius, the global population exposed to water stress could be 50 percent lower than if the global temperature rises by 2 degrees Celsius;
 (9)the number of people exposed to extreme heat waves would rise substantially with an increase in global temperature of 2 degrees Celsius rather than 1.5 degrees Celsius;
 (10)at current rates of greenhouse gas emissions, Earth will warm by 1.5 degrees Celsius above pre-industrial levels by 2040; and
 (11)to avoid the effects of a rise in global temperature of 1.5 degrees Celsius by 2040, net global greenhouse gas emissions must be reduced by 45 percent below 2010 levels by 2030 and 100 percent below 2010 levels by 2050;
 Whereas the NCA report found that, in the United States— (1)rising sea levels caused by a changing climate already threaten infrastructure and ecosystems; and
 (2)warming at or above 2 degrees Celsius will cause— (A)over $500,000,000,000 annually in lost economic output from crop failure, lost labor, and damages related to extreme weather;
 (B)crop yields of corn and soybeans to fall an average of 15 percent; (C)wildfires to burn at least twice as much forest area annually;
 (D)an additional 2,000 premature deaths annually from higher temperatures in the Midwest; and (E)sea levels to continue to rise, threatening public infrastructure and coastal real estate valued at $1,000,000,000,000;
 Whereas the United States is— (1)a global leader;
 (2)a member of the global community and is affected by climate impacts such as those outlined in the IPCC report; and
 (3)already suffering from the impacts of climate change; Whereas it is possible and economically beneficial to transition to a low-carbon emission economy that would not contribute to global climate change and would result in sustainable economic growth; and
 Whereas the Government of the United States has failed to enact policies to effectively transition to a low-carbon emission economy or to reduce greenhouse gas emissions in line with scientific recommendations to reduce global temperature changes: Now, therefore, be it
		
	
 That the Senate— (1)recognizes and accepts the findings of the Intergovernmental Panel on Climate Change in the report of October 8, 2018, entitled Global Warming of 1.5 °C, an IPCC special report on the impacts of global warming of 1.5 °C above pre-industrial levels and related global greenhouse gas emission pathways, in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty;
 (2)recognizes and accepts the findings of the Fourth National Climate Assessment report entitled Volume II: Impacts, Risks, and Adaptation in the United States by the United States Global Change Research Program; and (3)expresses that it is the sense of the Senate that—
 (A)reducing greenhouse gas emissions in line with the recommendations of the Intergovernmental Panel on Climate Change and the United States Global Change Research Program would help avoid the most devastating climate change impacts and would be good for all people of the United States; and
 (B)immediate action by Congress and the executive branch is needed to help reduce global greenhouse gas emissions by 45 percent below 2010 levels by 2030 and 100 percent below 2010 levels by 2050.
				
